DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 11, 14, 15, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of forming an alignment structure comprising: “patterning the sacrificial gate electrode layer to form a plurality of first sacrificial gates over the isolation region, wherein a first one of the plurality of first sacrificial gates is disposed at an edge of the alignment structure in a plan view, and wherein the patterning forms a footing feature at an interfaces between the first one of the plurality of first sacrificial gates and the isolation region; and reshaping the first one of the plurality of first sacrificial gates, wherein the reshaping removes the footing feature and forms a notch in a sidewall of the first one of the plurality of first sacrificial gates at the interface between the first one of the plurality of first sacrificial gates and the isolation region” along with other limitations of the claim.
Regarding claim 8, the prior art of record does not disclose or fairly suggest a method of forming an alignment structure comprising: “forming a plurality of active gates in the plurality of first openings, wherein each of the plurality of active gates comprises: a first gate dielectric layer in a respective one of the plurality of first 
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method of forming an alignment structure comprising: “performing a second etch process on the sacrificial gate electrode layer to extend the recesses toward the isolation region and to form extended recesses, the extended recesses exposing the isolation region, portions of the sacrificial gate electrode layer interposed between adjacent extended recesses forming sacrificial gates over the isolation region, wherein a first sacrificial gate is disposed at an edge of the alignment structure in a plan view, and wherein the second etch process forms a footing feature in physical contact with a sidewall of the first sacrificial gate and a top surface of the isolation region; and performing a third etch process on the sacrificial gates to reshape the first sacrificial gate of the sacrificial gates, wherein the third etch process removes the footing feature and forms a notch in the sidewall of the first sacrificial gate at an interface between the first sacrificial gate and the isolation region” along with other limitations of the claim.
et al. (US 2020/0006148 A1), Lin et al. (CN 103515440 A), Chang et al. (US 2015/0228647 A1), and Wen et al. (US 2011/0284966 A1).
Chen teaches a method of forming a plurality of sacrificial gates where the sidewalls of at least one of the sacrificial gates has a notch (see Fig. 14B of Chen).  Lin teaches a method of forming a plurality of gates (220 & 230 in Fig. 10A of Lin) where one of the gates (220) has a notch at the base of the gate.  Chang teaches a method of forming a plurality of gates, where the gates have indented sections (1424b in Fig. 1A of Chang) at the base.  Wen teaches a method of forming an alignment structure which are a plurality of dummy gate structures (226-228 in Fig. 4 of Wen).  However, none of the above references teaches that the forming of the notch feature is by first forming a footing feature (resulting from an etching process) and then etching to remove this footing feature and forming the notch feature.  None of these references teaches that the second gate dielectric layer is different than the first gate dielectric layer either.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822